 Case 1:21-cv-01679-EK-PK Document 15 Filed 04/01/21 Page 1 of 6 PageID #: 231



                                                                         Michael J. Harris
                                                                         +1 312.583.2422 Direct
                                                                         Michael.Harris@arnoldporter.com




                                                        April 1, 2021




     The Honorable Eric R. Komitee
     United States District Court for the Eastern
     District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

              Re:     Nike, Inc. v. MSCHF Product Studio, Inc.
                      (Doc# 14, E.D.N.Y. 1:21-cv-01679-EK-PK)

     Dear Judge Komitee:

     We represent Plaintiff Nike, Inc. (“Nike”), and we write to respond to Defendant MSCHF
     Product Studio, Inc.’s (“MSCHF”) letter of March 31, 2021 (Dkt. 14).

     Nike Will Suffer Irreparable Harm Absent Relief

     MSCHF contends that Nike will not suffer irreparable harm absent a temporary
     restraining order because MSCHF claims, without citation to evidence, that it has already
     shipped 665 of its 666 infringing shoes. If MSCHF has in fact shipped 665 shoes, the
     appropriate remedy is for the Court to order a recall of those shoes pending resolution of
     Nike’s motion for a preliminary injunction. Tecnimed SRL v. Kidz-Med, Inc., 763 F.
     Supp. 2d 395, 414 (S.D.N.Y. 2011) (ordering recall based on trademark infringement).

     Courts are particularly likely to order a recall “where there is evidence that a defendant’s
     infringement was intentional, including where the defendant continued infringing after
     receiving notice of its potentially unlawful conduct.” Id. That is what happened here.
     MSCHF did not start taking orders for its infringing shoes until March 29, the same day
     Nike filed its widely publicized Complaint. Dkt. 7-3, ¶ 4. MSCHF does not deny
     knowledge of Nike’s filing, and, in fact, at the same time that MSCHF was apparently
     hastily fulfilling orders, MSCHF took the time to promote a t-shirt bearing the front page
     of Nike’s Complaint.



Arnold & Porter Kaye Scholer LLP
70 West Madison Street, Suite 4200 | Chicago, IL 60602-4231 | www.arnoldporter.com
Case 1:21-cv-01679-EK-PK Document 15 Filed 04/01/21 Page 2 of 6 PageID #: 232




  The Honorable Eric R. Komitee
  April 1, 2021
  Page 2




  MSCHF’s apparent goal was and is to stir controversy to provoke Nike into filing a
  lawsuit and taking further action. Despite knowing of Nike’s objections to its unlawful
  conduct, MSCHF apparently proceeded to fulfill all the orders for its shoes. This Court
  should order a recall to prevent MSCHF from gaining an advantage from its own
  gamesmanship.1

  In addition, MSCHF concedes that it has not shipped at least one pair of shoes, which it
  had been planning to give away via a social media raffle. MSCHF represents that it has
  “suspended that plan pending the resolution of Nike’s application,” but, as of the writing
  of this letter, MSCHF’s website marketing the Satan Shoe continues to promote this
  raffle contest for the final pair, asking the public to “Tweet To Enter” with a “Winner


  1
    MSCHF also complains that Nike did not contact MSCHF before filing the lawsuit. Nike, however, filed
  the Complaint the next business day after the infringing shoes were announced. Nike believed contacting
  MSCHF would have been futile, a belief which has been validated by MSCHF’s fulfillment of infringing
  orders after learning that Nike had filed suit.
Case 1:21-cv-01679-EK-PK Document 15 Filed 04/01/21 Page 3 of 6 PageID #: 233




  The Honorable Eric R. Komitee
  April 1, 2021
  Page 3

  drawn by lottery on 4/1.”2 And even if MSCHF has internally put its plans on hold
  despite its public messaging, the fact that it has only suspended the plan to raffle off the
  last pair of Satan Shoes “pending the resolution of Nike’s application” makes clear that
  Nike’s application is not moot.

  Given MSCHF’s history of shipping infringing shoes faster than Nike can obtain the
  Court’s assistance, Nike is not required to accept MSCHF’s representation that it will not
  ship any more infringing shoes. Entry of a temporary restraining order is thus
  appropriate to prevent further irreparable harm to Nike.

  Nike Established a Likelihood of Success

  MSCHF contends that Nike cannot show a likelihood of success because Nike allegedly
  cannot show confusion among sophisticated “sneakerhead” purchasers. As a threshold
  matter, Nike, in fact, submitted evidence that even “sneakerheads” were actually
  confused by MSCHF’s shoes. Dkt. 7-3 ¶ 3. Furthermore, Nike is not required to show
  actual confusion at the point of sale in order to establish a likelihood of confusion,
  particularly at this stage of the proceedings. Bel Canto Design, Ltd. v. MSS Hifi, Inc.,
  837 F. Supp. 2d 208, 231 (S.D.N.Y. 2011). And MSCHF’s argument that purchasers of
  its shoes are too sophisticated to be confused is unavailing when its products contain
  Nike’s identical mark on a directly competitive product—in such cases even careful
  inspection of the shoes “would be of doubtful value.” Omega Importing Corp. v. Petri-
  Kine Camera Co., 451 F.2d 1190, 1194-95 (2d Cir. 1971).

  MSCHF’s argument also ignores that, in addition to point-of-sale confusion, Nike has
  established a likelihood of success based on post-sale confusion, dilution by blurring, and
  dilution by tarnishment—none of which require a showing of point-of-sale confusion.
  Each of these grounds that MSCHF ignores is sufficient to establish a likelihood of
  success on the merits. See Hermes Int’l v. Lederer de Paris Fifth Ave., Inc., 219 F.3d
  104, 109 (2d Cir. 2000) (reversing denial of preliminary injunction because although
  “highly sophisticated consumers will not be confused at the point of sale” the defendant’s
  practices harmed the public “by creating post-sale confusion, not just among high-end
  consumers, but among the general public”); Starbucks Corp. v. Wolfe’s Borough Coffee,
  Inc., 588 F.3d 97, 109 (2d Cir. 2009) (“[T]he absence of actual or even of a likelihood of
  confusion does not undermine evidence of trademark dilution.”).

  MSCHF also falsely claims that it has made clear that its infringing shoes are not a
  collaboration with Nike. To the contrary, none of MSCHF’s marketing to the public, that

  2
      https://satan.shoes/
Case 1:21-cv-01679-EK-PK Document 15 Filed 04/01/21 Page 4 of 6 PageID #: 234




  The Honorable Eric R. Komitee
  April 1, 2021
  Page 4

  Nike is aware of, disclaims an association with Nike. It was only after MSCHF caused
  an extraordinary amount of confusion through a bullhorn marketing campaign that
  MSCHF quietly made statements disassociating itself from Nike. MSCHF makes no
  argument that it has dispelled the confusion it caused; nor can it or could it plausibly do
  so.

  MSCHF asks the Court to deny Nike relief on the infringing Satan Shoes because Nike
  did not immediately sue MSCHF for its Jesus Shoes released eighteen months earlier. A
  trademark plaintiff, however, “has no obligation to sue until the likelihood of confusion
  looms large.” ProFitness Physical Therapy Ctr. v. Pro-Fit Orthopedic & Sports Physical
  Therapy P.C., 314 F.3d 62, 68 (2d Cir. 2002) (internal quotation omitted); see also Luna
  Distrib. LLC v. Stoli Grp. (USA), LLC, No. SACV171552DOCJDEX, 2018 WL
  5099277, at *6 (C.D. Cal. July 10, 2018) (“[T]rademark holders are not required to
  constantly monitor every nook and cranny of the entire nation and to fire both barrels of
  [its] shotgun instantly upon spotting a possible infringer.”) (internal quotation omitted).

  The Jesus Shoe was a smaller release that attracted little attention and was not one that
  associated Nike’s brand with as charged a topic as satanism. Thus, Nike was under no
  immediate obligation to sue for the Jesus Shoe, and MSCHF’s prior infringements of
  Nike’s trademarks do not excuse its more recent infringements. Nor has Nike ruled out
  pursuing relief related to the Jesus Shoe at this time.

  The First Amendment Does Not Entitle MSCHF to Sell Shoes Emblazoned with the
  Swoosh Mark and Marketed as “NIKE” Shoes

  MSCHF asks the Court to give its mass-produced shoes the same protection afforded
  expressive works, such as a satirical magazine. E.g., Cliffs Notes, Inc. v. Bantam
  Doubleday Dell Pub. Grp., Inc., 886 F.2d 490, 492 (2d Cir. 1989). But MSCHF did not
  create a single shoe-shaped sculpture to sit in a museum. It created hundreds of shoes (at
  least 666) emblazoned with a Nike Swoosh that it sold to all-comers. That is exactly the
  business that Nike is in, and Nike’s valuable trademarks would be severely diminished if
  anyone were free to manufacture a shoe with a Swoosh simply by calling it a work of art.
  The First Amendment requires no such absurd result. Harley Davidson, Inc. v.
  Grottanelli, 164 F.3d 806, 812 (2d Cir. 1999) (“We have accorded considerable leeway
  to parodists whose expressive works aim their parodic commentary at a trademark or a
  trademarked product … but have not hesitated to prevent a manufacturer from using an
  alleged parody of a competitor’s mark to sell a competing product.”).

  Furthermore, even where the defendant creates an expressive work, a defendant asserting
  the First Amendment must show (1) the mark has “artistic relevance” to the trademark;
Case 1:21-cv-01679-EK-PK Document 15 Filed 04/01/21 Page 5 of 6 PageID #: 235




  The Honorable Eric R. Komitee
  April 1, 2021
  Page 5

  and (2) the use of the mark does not “explicitly mislead[] as to the source or the content
  of the work.” AM Gen. LLC v. Activision Blizzard, Inc., 450 F. Supp. 3d 467, 478
  (S.D.N.Y. 2020) (quoting Rogers v. Grimaldi, 875 F.2d 994, 999 (2d Cir. 1989)).

  Here, MSCHF alleges that the artistic aim of its work is “to criticize social norms that
  discriminate, such as religious norms that marginalize certain groups of people.” Dkt. 14
  at 3. While MSCHF has a First Amendment right to criticize discriminatory social
  norms, those norms have nothing to do with the Nike Swoosh or the NIKE word mark.
  MSCHF is free to criticize societal norms, but it is not free to sell sneakers advertised
  with the NIKE word mark and emblazoned with the Nike Swoosh.

  Furthermore, MSCHF’s use of the marks explicitly misleads. Nearly all of MSCHF’s
  marketing for the Satan Shoes (with the notable exception of the photo MSCHF included
  in its letter to the Court) prominently features Nike’s Swoosh. When the public goes to
  MSCHF’s “lookbook” webpage3 marketing the Satan Shoe, for example, this is the first
  thing they see:




  3
      https://satan.shoes/lookbook
Case 1:21-cv-01679-EK-PK Document 15 Filed 04/01/21 Page 6 of 6 PageID #: 236




  The Honorable Eric R. Komitee
  April 1, 2021
  Page 6

  When the reasonable consumer sees a Nike Swoosh on a shoe or sees the NIKE word
  mark in advertising for a shoe, it is inevitable that he will believe Nike is the source of
  that shoe. See Au-Tomotive Gold, Inc., 457 F.3d 1062, 1067 (9th Cir. 2006) (referencing
  the Nike Swoosh as an example of a famous trademark that has “assumed an exalted
  status of [its] own in today’s consumer culture”). Indeed, as MSCHF implicitly concedes
  and as the evidence of actual confusion that Nike submitted demonstrates, MSCHF’s
  conduct has caused immense confusion about the source of MSCHF’s infringing shoes
  and tarnished Nike’s brand with an unwarranted association with satanism.

  To prevent further irreparable harm to Nike, Nike respectfully requests the Court order
  MSCHF to cease further infringing shipments and recall any infringing shoes that have
  already been shipped.


                                               Respectfully Submitted,



                                               Michael J. Harris
